Citation Nr: 0202633	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had service with the Philippine Scouts from 
September 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The decision held that the appellant 
had no legal entitlement to nonservice-connected pension.  

A hearing was held at the RO before the undersigned Member of 
the Board in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The appellant's only service was with the Philippine 
Scouts from September 1946 to May 1949.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 
3.6, 3.8, 3.9 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran has been adequately notified of the applicable laws 
and regulations regarding the criteria under which 
nonservice-connected pension benefits may be granted.  The 
Board concludes that the discussions in the RO's decision, 
the statement of the case, and letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(d)).  

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material effect 
on the adjudication of the appellant's claim.  His 
eligibility for VA benefits is contingent on certification of 
service by the service department, and the RO informed him of 
that requirement in the statement of the case.  The appellant 
has not provided any new identifying information that would 
warrant an additional search by the service department.  
Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

The appellant seeks a nonservice-connected disability 
pension.  He and his wife testified in support of the claim 
during a hearing held at the RO in August 2001 before the 
undersigned Member of the Board.  The testimony was to the 
effect that the veteran had service from 1946 to 1949 in the 
Philippines, and that he was now severely disabled and in 
need of pension benefits.  

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Non-
service-connected disability pension may be awarded to a 
veteran of war who has qualifying service and is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521 (West 
1991).  A veteran meets the service requirement if he or she 
served in the "active military, naval, or air service" during 
the time periods listed in 38 U.S.C.A. § 1521(j).

The appellant served in the Philippine Scouts from September 
1946 to May 1949.  All enlistments in the Philippine Scouts 
between October 6, 1945, and June 30, 1947, were in the "New" 
Philippine Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. 
Principi, 4 Vet. App. 100 (1993).  New Philippine Scouts are 
limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See Laruan, 1 Vet. App. at 101.  Under section 107(b), 
service in the New Philippine Scouts is not deemed to be 
"active military, naval, or air service" for purposes of 
eligibility for nonservice-connected pension benefits. Id.  
Therefore, the appellant, whose only service was in the New 
Philippine Scouts from September 1946 to May 1949, does not 
meet the qualifying service requisite for a non-service-
connected pension.

The United States Court of Appeals for Veterans Claims 
(Court) has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Similar 
restrictions involving Philippine service have been held not 
to violate the United States Constitution.  See Quiban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
rehearing denied (July 18, 1991).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).

In summary, the appellant's only service was with the new 
Philippine Scouts from September 1946 to May 1949.  Pursuant 
to statutory and case law, the appellant's service in the 
former "New" Philippine Scouts was not active military, 
naval, or air service for purposes of qualifying for VA 
benefits except for certain specified benefits.  38 U.S.C. § 
107(b).  Pension is not a specified benefit, so it is not 
available to a former "New" Philippine Scout.  See 38 U.S.C. 
§ 107(b).  Therefore, the service does not provide the 
appellant basic eligibility for non-service-connected 
pension.  Accordingly, the appellant's claim for VA pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for entitlement to VA pension benefits is 
not established.  The appeal is denied.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

